


110 HRES 998 EH: Electing Minority Members to certain

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 998
		In the House of Representatives, U.
		  S.,
		
			February 26, 2008
		
		RESOLUTION
		Electing Minority Members to certain
		  standing committees of the House of Representatives.
	
	
		That the following named Members be, and
			 are hereby, elected to the following standing committees of the House of
			 Representatives:
			 Committee on
			 Appropriations:Mr. Bonner of Alabama.
			 Committee on the
			 Budget:Mr. Jordan of Ohio.
			 Committee on Financial
			 Services:Mr. Heller of Nevada.
			 Committee on Natural
			 Resources:Mr. Smith of Nebraska and Mr. Wittman
			 of Virginia.
			 Committee on Transportation and
			 Infrastructure:Mr. Latta.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
